Exhibit 10

 

AMENDMENT AGREEMENT NO. 1

 

to that certain

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT AGREEMENT NO. 1 (this “Amendment”), dated as of November 14,
2005, is among GANDER MOUNTAIN COMPANY (the “Borrower”), FLEET RETAIL GROUP, LLC
(f/k/a Fleet Retail Group, Inc.) and the other lending institutions from time to
time party to the Loan Agreement (as hereinafter defined) (collectively, the
“Revolving Credit Lenders”), and FLEET RETAIL GROUP, LLC (f/k/a Fleet Retail
Group, Inc.) as agent (the “Agent”) for itself and the other Revolving Credit
Lenders.

 

WHEREAS, the Borrower, the Agent and the Revolving Credit Lenders are parties to
that certain Amended and Restated Loan and Security Agreement, dated as of
February 23, 2005 (as amended and in effect from time to time, the “Loan
Agreement”), pursuant to which the Revolving Credit Lenders, upon certain terms
and conditions, have agreed to make loans to, and to cause the issuance of
letters of credit for the benefit of, the Borrower;

 

WHEREAS, the Borrower has requested that the Agent and the Revolving Credit
Lenders agree, and the Agent and the Revolving Credit Lenders have agreed, on
the terms and subject to the conditions set forth herein, to amend certain of
the terms and provisions of the Loan Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

§1.                               Defined Terms.            Capitalized terms
which are used herein without definition and which are defined in the Loan
Agreement shall have the same meanings herein as in the Loan Agreement.

 

§2.                              
Consent.                                                The Borrower and each of
the Revolving Credit Lenders hereby consent to Bank of America, N.A. becoming
the agent under the Revolving Credit, and effective upon the assignment by Fleet
Retail Group, LLC of its Revolving Credit Dollar Commitment under the Revolving
Credit to Bank of America, N.A, Bank of America, N.A. shall be the “Agent” for
all purposes under the Loan Documents, and all references to the “Agent”
thereunder shall be to Bank of America, N.A. in such capacity.  Bank of America,
N.A. shall succeed to and become vested with all of the rights, powers,
privileges and duties of Fleet Retail Group, LLC as Agent.  The Borrower hereby
agrees to take all additional steps necessary or desirable to affect the change
in agent contemplated hereunder.

 

§3.                               Amendments to Loan Agreement.

 

(a)                                  Article I of the Loan Agreement is hereby
amended by inserting the following new definition in the appropriate
alphabetical order:

 

““Amendment Agreement No. 1”:  That certain amendment to the Amended and
Restated Loan and Security Agreement dated as of November 14, 2005, by and among
the Borrower, the Agent and the Revolving Credit Lenders.”.

 

--------------------------------------------------------------------------------


 

(b)                                 The definition of “Applicable Margin”
contained in Article I of the Loan Agreement is hereby restated in its entirety
as follows:

 

““Applicable Margin”:  For the period from the Amendment Agreement No. 1
effective date to the first Adjustment Date, the Applicable Margin shall be the
applicable margin corresponding to Level IV below, and thereafter, for each
period commencing on an Adjustment Date through the date immediately preceding
the next Adjustment Date (each a “Rate Adjustment Period”), the Applicable
Margin shall be the applicable margin per annum set forth in the table below
opposite to the Borrower’s applicable EBITDA as determined for the applicable
period consisting of the twelve (12) consecutive months ending on or about the
calendar quarter ending immediately prior to the applicable Rate Adjustment
Period pertaining to such Adjustment Date:

 

LEVEL

 

GAAP EBITDA

 

LIBOR RATE
APPLICABLE
MARGIN

 

BASE RATE
APPLICABLE
MARGIN

 

I

 

Greater than $70,000,000

 

1.25

%

0.00

%

II

 

Greater than $50,000,000 and less than or equal to $70,000,000

 

1.50

%

0.00

%

III

 

Greater than $42,500,000 and less than or equal to $50,000,000

 

1.75

%

0.00

%

IV

 

Greater than $30,000,000 and less than or equal to $42,500,000

 

2.00

%

0.25

%

V

 

Less than or equal to $30,000,000

 

2.25

%

0.50

%

 

Any delay by the Borrower in delivering the financial statements and reports
required to be delivered by the Borrower pursuant to Section 6.5 shall, at the
Agent’s option, result in the Applicable Margin being set at the amount set
forth opposite Level V above or such other Level as determined by the Agent
until the next Adjustment Date.”.

 

(c)                                  Section 2.15 (a) and Section 2.15 (b) of
the Loan Agreement are hereby restated in their entirety as follows:

 

2.15.  EARLY TERMINATION FEE.

 

(a)                                  Subject to the provisions of
Section 2.15(b), in the event that the Termination Date occurs, on or prior to
the third anniversary of the Restatement Effective Date, the Borrower shall pay
to the Agent, for the benefit of the Revolving Credit Lenders, a fee (the
“Revolving Credit Early Termination Fee”) determined and payable as follows:

 

(i)                                     0.75% of the highest Maximum Revolving
Credit Ceiling if the Termination Date occurs on or before January 1, 2007.

 

(ii)                                  0.50% of the highest Maximum Revolving
Credit Ceiling if the Termination Date occurs after January 1, 2007, but on or
before January 1, 2008.

 

2

--------------------------------------------------------------------------------


 

(b)                                 No Revolving Credit Early Termination Fee
shall be payable (i) after January 1, 2008 or (ii) if the Termination Date
occurs as a result of funds borrowed from FRGI or any of its Affiliates.

 

(d)                                 Schedule 6.11 of the Loan Agreement is
hereby restated and replaced in its entirety by Schedule 6.11 attached hereto.

 

§4.                               Affirmation and Acknowledgment of the
Borrower.  The Borrower hereby ratifies and confirms all of its Obligations to
the Revolving Credit Lenders, including, without limitation, the Revolving
Credit Loans, and the Borrower hereby affirms its absolute and unconditional
promise to pay to the Revolving Credit Lenders all indebtedness, obligations and
liabilities in respect of the Revolving Credit Loans, the Letters of Credit, and
all other amounts due under the Loan Agreement as amended hereby.  The Borrower
hereby confirms that the Obligations are and remain secured pursuant to the Loan
Documents and pursuant to all other instruments and documents executed and
delivered by the Borrower as security for the Obligations.

 

§5.                               Representations and Warranties.  The Borrower
hereby represents and warrants to the Revolving Credit Lenders as follows:

 

(a)                                  The execution and delivery by the Borrower
of this Amendment, and the performance by the Borrower of its obligations and
agreements under this Amendment and the Loan Agreement as amended hereby, are
within the corporate authority of the Borrower, have been duly authorized by all
necessary corporate proceedings on behalf of the Borrower and do not and will
not contravene any provision of law, statute, rule or regulation to which the
Borrower is subject or any of the Borrower’s charter, other incorporation
papers, by-laws or any stock provision or any amendment thereof or of any
agreement or other instrument binding upon the Borrower, the non-compliance with
which would materially adversely affect the business, assets or financial
condition of the Borrower.

 

(b)                                 This Amendment and the Loan Agreement as
amended hereby constitute legal, valid and binding obligations of the Borrower,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights in general, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(c)                                  No approval or consent of, or filing with,
any governmental agency or authority is required to make valid and legally
binding the execution, delivery or performance by the Borrower of this Amendment
or the Loan Agreement as amended hereby.

 

(d)                                 The representations and warranties contained
in Article V of the Loan Agreement are true and correct at and as of the date
made and as of the date hereof, except to the extent of changes resulting from
transactions contemplated or permitted by this Loan Agreement and the other Loan
Documents, changes which have been disclosed to the Agent and the Revolving
Credit Lenders prior to the date hereof and changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse,
and to the extent that such representations and warranties relate expressly to
an earlier date.

 

3

--------------------------------------------------------------------------------


 

(e)                                  The Borrower has performed and complied in
all material respects with all terms and conditions herein required to be
performed or complied with by it prior to or at the time hereof, and as of the
date hereof, after giving effect to the provisions hereof, the Borrower is not
InDefault and there exists no Event of Default.

 

§6.                               Effectiveness.  This Amendment shall become
effective upon the receipt by the Agent of each of the following:

 

(a)                                  a fully executed counterpart hereof signed
by the Borrower and all Revolving Credit Lenders.

 

(b)                                 a certificate from a duly authorized officer
of the Borrower, on behalf of the Borrower (i) of the due adoption, continued
effectiveness, and setting forth the texts of, each corporate resolution adopted
in connection with this Amendment and any other documents executed in connection
therewith, and (ii) attesting to the true signatures of each Person authorized
as a signatory.

 

(c)                                  the amendment fee letter signed by the
Borrower along with all fees due in connection therewith.

 

§7.                               Miscellaneous Provisions.

 

(a)                                  Except as otherwise expressly provided by
this Amendment, all of the terms, conditions and provisions of the Loan
Agreement shall remain the same.  It is declared and agreed by each of the
parties hereto that the Loan Agreement, as amended hereby, shall continue in
full force and effect, and that this Amendment and the Loan Agreement shall be
read and construed as one instrument.

 

(b)                                 This Amendment is intended to take effect as
an agreement under seal and shall be construed according to and governed by the
laws of The Commonwealth of Massachusetts.

 

(c)                                  This Amendment may be executed in any
number of counterparts, but all such counterparts shall together constitute but
one instrument.  In making proof of this Amendment it shall not be necessary to
produce or account for more than one counterpart signed by each party hereto by
and against which enforcement hereof is sought.

 

(d)                                 The Borrower agrees to pay to the Agent, on
demand by the Agent, all reasonable out-of-pocket costs and expenses incurred or
sustained by the Agent in connection with the preparation of this Amendment
(including reasonable legal fees).

 

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

Schedule 6.11

 

Minimum Operating Cash Flow and Minimum EBITDA

 

Reference Period Ending
With the Month End:

 

Operating Cash Flow
Amount

 

EBITDA

 

January, 2005

 

 

 

$

16,000,000

 

February, 2005

 

 

 

$

11,500,000

 

March, 2005

 

 

 

$

11,500,000

 

April, 2005

 

 

 

$

10,000,000

 

May, 2005

 

 

 

$

10,000,000

 

June, 2005

 

 

 

$

11,000,000

 

July, 2005

 

 

 

$

11,500,000

 

August, 2005

 

 

 

$

13,500,000

 

September, 2005

 

 

 

$

16,500,000

 

October, 2005

 

 

 

$

6,000,000

 

November, 2005

 

 

 

$

8,000,000

 

December, 2005

 

 

 

$

15,000,000

 

January, 2006

 

$

-20,444,000

 

$

15,500,000

 

February, 2006

 

 

 

$

15,500,000

 

March, 2006

 

 

 

$

15,500,000

 

April, 2006

 

$

-7,184,000

 

$

17,000,000

 

May, 2006

 

 

 

$

19,000,000

 

June, 2006

 

 

 

$

21,000,000

 

July, 2006

 

$

8,995,000

 

$

22,000,000

 

August, 2006

 

 

 

$

25,000,000

 

September, 2006

 

 

 

$

28,000,000

 

October, 2006

 

$

5,555,000

 

$

30,000,000

 

November, 2006

 

 

 

$

30,000,000

 

December, 2006

 

 

 

$

30,000,000

 

January, 2007

 

$

11,718,000

 

$

30,000,000

 

February, 2007

 

 

 

$

30,000,000

 

March, 2007

 

 

 

$

30,000,000

 

April, 2007

 

$

4,404,000

 

$

30,000,000

 

May, 2007

 

 

 

$

25,000,000

 

June, 2007

 

 

 

$

25,000,000

 

July, 2007

 

$

4,891,000

 

$

25,000,000

 

August, 2007

 

 

 

$

25,000,000

 

September, 2007

 

 

 

$

25,000,000

 

October, 2007

 

$

4,146,000

 

$

25,000,000

 

November, 2007

 

 

 

$

30,000,000

 

December, 2007

 

 

 

$

30,000,000

 

January, 2008

 

$

10,632,000

 

$

30,000,000

 

February, 2008

 

 

 

$

30,000,000

 

March, 2008

 

 

 

$

30,000,000

 

April, 2008

 

 

 

$

30,000,000

 

 

--------------------------------------------------------------------------------


 

Reference Period Ending
With the Month End:

 

Operating Cash Flow
Amount

 

EBITDA

 

May, 2008

 

 

 

$

25,000,000

 

June, 2008

 

 

 

$

25,000,000

 

July, 2008

 

 

 

$

25,000,000

 

August, 2008

 

 

 

$

25,000,000

 

September, 2008

 

 

 

$

25,000,000

 

October, 2008

 

 

 

$

25,000,000

 

November, 2008

 

 

 

$

30,000,000

 

December, 2008

 

 

 

$

30,000,000

 

January, 2009

 

$

15,000,000

 

$

30,000,000

 

February, 2009

 

 

 

$

30,000,000

 

March, 2009

 

 

 

$

30,000,000

 

April, 2009

 

 

 

$

30,000,000

 

May, 2009

 

 

 

$

25,000,000

 

June, 2009

 

 

 

$

25,000,000

 

July, 2009

 

 

 

$

25,000,000

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

GANDER MOUNTAIN COMPANY

 

 

 

 

 

 

 

 

 

 

By:

    /s/ Dennis M. Lindahl

 

 

 

Name:

Dennis M. Lindahl

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

FLEET RETAIL GROUP, LLC (f/k/a Fleet Retail
Group, Inc.), as Agent and as a Revolving Credit
Lender

 

 

 

 

 

 

 

 

 

 

By:

    /s/ Sally A. Sheehan

 

 

 

Name:

Sally A. Sheehan

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC. (f/k/a Foothill
Capital Corporation), as Syndication Agent and
as a Revolving Credit Lender

 

 

 

 

 

 

 

 

 

 

By:

    /s/ Donna Arenson

 

 

 

Name:

Donna Arenson

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

 

as a Revolving Credit Lender

 

 

 

 

 

 

 

 

 

 

By:

    /s/ Adrian Avalos

 

 

 

Name:

Adrian Avalos

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

WEBSTER BUSINESS CREDIT CORPORATION
(f/k/a/ Whitehall Business Credit Corporation), as
a Revolving Credit Lender

 

 

 

 

 

 

 

 

 

 

By:

    /s/ Evan Israelson

 

 

 

Name:

Evan Israelson

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Revolving Credit Lender

 

 

 

 

 

 

 

 

 

 

By:

    /s/ Kristina M. Miller

 

 

 

Name:

Kristina M. Miller

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH, as a Revolving
Credit Lender

 

 

 

 

 

 

 

 

 

 

By:

    /s/ Joselin Fernandez

 

 

 

Name:

Joselin Fernandez

 

 

Title:

Associate Director Banking Products

 

 

 

Services, US

 

 

 

 

 

 

 

 

 

 

By:

    /s/ Christopher M. Altkin

 

 

 

Name:

Christopher M. Altkin

 

 

Title:

Associate Director Banking Products

 

 

 

Services, US

 

--------------------------------------------------------------------------------